This is an appeal on questions of law from the Common Pleas Court of Montgomery county. The defendant was indicted, tried and found guilty of violating Section 12412, General Code.
The defendant assigns as error that the verdict is not sustained by sufficient evidence and is contrary to law, that the court erred in the admission and exclusion of evidence, and other errors apparent on the face of the record. We have examined the record carefully and find no prejudicial error in the admission or exclusion of the evidence. The defendant strongly urges the claimed error that the verdict is not sustained by sufficient evidence. Under Section 12412, General Code, it was incumbent upon the state to prove *Page 530 
that the defendant used an instrument or other means with the intent to procure the miscarriage, that a miscarriage took place, and that the procuring of the miscarriage was not necessary to preserve life and was not advised by two physicians to be necessary for that purpose. The defendant contends that the evidence adduced does not support a verdict of guilty beyond a reasonable doubt.
We have examined the record and reviewed the evidence with considerable care and with special reference to the contention of the defendant on that ground of error. We find sufficient competent evidence of a substantial character in proof of all the essential elements of the crime charged in the indictment.
The rule is well established that a reviewing court will not reverse on the ground that the verdict of the jury is not sustained by sufficient evidence unless the court finds that the verdict is manifestly against the weight of the evidence. In the application of this rule to the evidence in this case, we conclude that the record does not present a case which requires this court to disturb the judgment of conviction.
In our opinion this case was fairly and thoroughly tried. The issue was one of fact which was properly submitted to the jury for its determination. The jury resolved this issue against the defendant. We can not say that the verdict is not sustained by sufficient evidence or is contrary to law.
There being no error in the record prejudicial to the defendant, the judgment is affirmed.
Judgment affirmed.
MILLER, P.J., and HORNBECK, J., concur.
 *Page 1